                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MISSOURI
                                    SOUTHERN DIVISION

LORETTA NELSON,                                   )
Individually and on behalf of                     )
All others Similarly Situated,                    )
                                                  )
         Plaintiff,                               )
                                                  )
v.                                                )      Case No. 6:19-cv-3427-RK
                                                  )
NIANGUA R-V SCHOOL DISTRICT,                      )
                                                  )
         Defendant.                               )

                           JOINT MOTION TO APPROVE SETTLEMENT

             COME NOW Plaintiff Loretta Nelson., and Defendant Niangua R-V- School District

 (referred to collectively as the “Parties”), by their respective attorneys, move this Court for an Order

 approving the Settlement Agreement and Release of all Claims, which will be filed under seal

 contemporaneously herewith. In support of this Motion, the Parties show the Court as follows:

             1.      Plaintiff Loretta Nelson, filed this suit on or about October 30, 2019, alleging

 violations of the Fair Labor Standards Act and the Missouri Wage and Hour Law. Plaintiff’s claims

 were founded on their allegation that Defendant failed to properly pay her for all hours worked.

 Defendant denied, and still denies, any improper payment of wages.

             2.      On April, 14, 2020, the Parties mediated such claims.

             3.      At the mediation, the Parties negotiated and reached a fair and equitable settlement.

 As stated above, a copy of the Agreement will be filed under seal contemporaneously herewith.

             4.      “When employees bring a private action for back wages under the FLSA, and present

 to the district court a proposed settlement, the district court may enter a stipulated judgment after

 scrutinizing the settlement for fairness. Accordingly, as long as the Court is satisfied that a settlement


 3189942
00386427.1

                  Case 6:19-cv-03427-RK Document 25 Filed 05/15/20 Page 1 of 3
 reached in adversarial proceedings represents a fair and equitable compromise of a bona fide wage

 and hour dispute, the settlement may be approved, and stipulated judgment entered.” Hill v. World

 Wide Technology Holdings Co, Inc., No. 4:11CV02108, 2012 WL 5285927, at*1 (E.D. Mo. Oct. 25,

 2012) (Fleissig, J.) (quoting Simmons v. Enter. Holdings, Inc., No. 4:10CV00625, 2012 WL 2885919,

 at *1 (E.D. Mo. July 13, 2012)) (citing cases).

             5.      As such, the Court must find that (1) this litigation involves a bona fide dispute, (2)

 the Parties’ proposed settlement is fair and equitable to all parties concerned and (3) the proposed

 settlement contains an award of reasonable attorney fees. Id. (citing Grove v. ZW Tech, Inc., No. 11-

 2445-KHV, 2012 WL 4867226, at *2-3 (D. Kan. Oct. 15, 2012)).

             6.      The current FLSA litigation involves a bona fide dispute.

             7.      The settlement being submitted to the Court is not only fair and adequate but also

 promotes judicial economy. The Parties’ Settlement Agreement and General Release is in the best

 interest of the Parties and counsel, as it represents a fair and reasonable compromise of this lawsuit

 given the amount of damages claimed.

             WHEREFORE, Plaintiff Loretta Nelson, and Defendant Niangua R-V- School District

 respectfully request that the Court approve the Settlement Agreement and General Release, which

 will be filed under seal contemporaneously herewith.




 3189942
00386427.1

                  Case 6:19-cv-03427-RK Document 25 Filed 05/15/20 Page 2 of 3
                                         Respectfully submitted,

                                         MICKES O’TOOLE, LLC

                                         By:    /s/ Vincent D. Reese
                                               Vincent D. Reese, #49576MO
                                               Kathryn B. Forster, #52923MO
                                               12444 Powerscourt Drive, Suite 400
                                               St. Louis, Missouri 63131
                                               Telephone: 314-878-5600
                                               Facsimile: 314-878-5607
                                               vreese@mickesotoole.com
                                               kforster@mickesotoole.com

                                               Attorneys for Defendant Niangua R-V School
                                               District


                                               By: /s/ Jerry M. Kirksey
                                                Jerry M. Kirksey, #38643
                                                Kirksey Law Firm, LLC
                                                711 S. Albany Avenue
                                                Missouri 65613-2619
                                                (417) 326-4529
                                                jmkirksey@kirkseylawfirm.com

                                               Attorney for Plaintiff Loretta Nelson



                                CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that on the 15th day of May, 2020, a copy of
 the foregoing Joint Motion to Approve Settlement was served via the court’s electronic filing
 system.


                                                      /s/ Kathryn B. Forster




3189942
00386427.1
             Case 6:19-cv-03427-RK Document 25 Filed 05/15/20 Page 3 of 3
